Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



                                         Information Disclosure Statement

            The information disclosure statements (IDS) submitted on 1/6/2022 has been considered by the Examiner and made of record in the application file.




                                              Allowable Subject Matter

            The following is a statement of reasons for the indication of allowable subject matter:
             Claims 29-48 are allowed.
             Claim 29 is allowed because the closest prior art, Park et al. (U.S. PG-Publication #2015/0029968), Sorrentino et al. (U.S. PG-Publication #2014/0233494), and Rico Alvarino et al. (U.S. PG-Publication # 2018/0220426), either singularly or in combination, fail to anticipate or render obvious a method comprising:
              “a cell identification (1D) parameter, upon which:
               a modulus operation is performed by the one or more baseband processors; and
              separately, a mathematical floor operation is performed by the one or more baseband processors; and

parameter; and
              send the reference signal to the RF interface,” in combination with all other limitations in the claim as claimed and defined by applicants.
              Because the above limitations of claim 29 patentably define over the art of record, claim 29 is allowable. Independent claim 42 includes similar limitations as claim 29 and as a result are allowable for similar reasons as claim 29.




                                         Response to Arguments

            Applicant’s arguments filed on 2/16/2021 have been fully considered and persuasive.




                                                     Conclusion

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

             Commissioner for Patents 
             P.O. Box 1450 Alexandria, 
             VA 22313-1450


Hand-delivered responses should be brought to

             Customer Service Window 
             Randolph Building 
             401 Dulany Street 
             Alexandria, VA 22314



            If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
             Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
January 9, 2022